Order, entered April 4, 1968, which granted petitioner leave to sue the Motor Vehicle Accident Indemnification Corporation (MVAIC) pursuant to section 618 of the Insurance Law, unanimously reversed on the law, the application denied, and the petition dismissed, without costs or disbursements to either party. Petitioner was allegedly struck by an unidentified or unknown vehicle on February 11, 1967 at about 9:20 P. M. and suffered injury to his right hand. He asserts he received emergency treatment at a hospital. Petitioner failed to report the occurrence to the police or any other peace or judicial officer until about 40 hours later. The explanation offered was that petitioner remained in bed the day following the occurrence and was unable to report the accident. This explanation must be rejected in light of the facts in ,the record. The operator of the offending vehicle drove petitioner to his home. Later petitioner walked to the hospital where his injuries were diagnosed as bruised right middle and ring fingers and a bruised right palm with abrasions. Petitioner alleged .that the operator of the vehicle refused to identify himself and the registration number, as recollected by petitioner, was nonexistent. Petitioner has failed to comply with the requirements of subdivision (b) of section'608 of the Insurance Law, and has failed to offer any adequate explanation as to why such report was not made as soon *617as reasonably possible (cf. Matter of Buchanan v. MVAIC, 25 A D 2d 728). Concur— Stevens, J. P., Capozzoli, Tilzer, Rabin and McNally, JJ.